DETAILED ACTION
This Office action is in response to the applicant's filing of 06/15/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Preliminary amendments, filed on 08/04/2021, canceled claims 1-20 and newly added claims 21-40. Claims 21-40 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/08/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,115,129 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,115,129 recite the entirety of limitations of claims 21-40 of the instant application. For example, application claims 21, 28, and 35 are anticipated by patent claims 1, 5, and 9 because patent claims 1, 5, and 9 recite additional features such as “iteratively, starting with a consumer having a smallest delta between expected revenue upon acceptance of the second deal versus acceptance of the first deal, and continuing until a determination that upon reallocation of the particular consumer, the shortage no longer exists, determining a change in expectation of revenue due to a reallocation of a particular consumer from receiving the second deal to receiving the first deal; determining a change in expectation of acceptance due to the reallocation of the particular consumer from receiving the second deal to receiving the first deal; and in an instance in which the surplus exists, iteratively, starting with a consumer having a smallest delta between expected revenue upon acceptance of the first deal versus acceptance of the second deal, and continuing until a determination that upon reallocation of the particular consumer, the surplus no longer exists, determining a change in expectation of revenue due to a reallocation of a particular consumer from receiving the first deal to receiving the second deal; determining a change in expectation of acceptance due to the reallocation of the particular consumer from receiving the first deal to receiving the second deal; reallocating storage, at the database, of information associated with each consumer identified in the iterative process based on analyzing the cost function and minimizing an aggregate cost of reallocation,” wherein application claims 21, 28, and 35 do not recite these features and are essentially broader than patent claims 1, 5, and 9. Therefore patent claims 1, 5, and 9 of Patent No. 10,115,129 is in essence a “species” of the generic invention of application claims 21, 28, and 35. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 22-27 (Dependent on claim 21), claims 29-34 (Dependent on claim 28), and claims 36-40 (Dependent on claim 35) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,074,621 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,074,621 recite the entirety of limitations of claims 21-40 of the instant application. For example, application claims 21, 28, and 35 are anticipated by patent claims 1, 8, and 15 because patent claims 1, 8, and 15 recite additional features such as “wherein the first deal is associated with a minimum number, the minimum number being a minimum number of consumers to which the first deal is to be presented; iteratively analyzing, on a consumer-by-consumer basis, starting with a particular consumer having a smallest difference between an expected revenue upon an acceptance of the second deal versus an acceptance of the first deal, costs associated with reallocating consumers from the second group of consumers to the first group of consumers, to correct for the shortage of the first group of consumers compared to the minimum number of consumers to which the first deal is presented; determining a change in expectation of revenue due to a reallocation of the particular consumer from receiving the second deal to receiving the first deal; calculating an aggregate cost of reallocation by balancing the change in expectation of revenue due to the reallocation of the particular consumer from receiving the second deal to receiving the first deal until a determination that, upon reallocation of the particular consumer, the shortage no longer exists;” wherein application claims 21, 28, and 35 do not recite these features and are essentially broader than patent claims 1, 8, and 15. Therefore patent claims 1, 8, and 15 of Patent No. 11,074,621 is in essence a “species” of the generic invention of application claims 21, 28, and 35. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 22-27 (Dependent on claim 21), claims 29-34 (Dependent on claim 28), and claims 36-40 (Dependent on claim 35) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Allowable Subject Matter
Claims 21-40 are allowable over the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Patent 6,567,786 to Bibelnieks for disclosing a method, and system for increasing the efficiency of customer contact strategies is disclosed. Customers are analyzed based upon historical criteria; a promotional plan (a group of promotion events implemented or to be implemented over a particular time period) is analyzed to determine the effect of each promotion event on the other promotion events in the promotional plan; and, based on this analysis, the optimal promotion stream (a specific subset of the promotional plan to be sent to customers or a group of similar customers) is determined so as to maximize the ROI of the promotional plan as a whole.
U.S. Publication 2010/0180232 to Honan for disclosing identifying and grouping users of a system based on common interests and/or purchasing goals. In embodiments, one or more items of interest of a user are determined based on user input. A group is formed based on the on the one or more items of interest to the first user. At least a second user is identified based in part on at least one predetermined criterion and based in part on the second user having at least one or more items of interest corresponding to the one or more items of interest of the first user and the one or more items upon which the group was formed. Once the group is formed, the second user is automatically notified of the formation of the group. A third user is identified based on at least a second one of a predetermined criterion and the third user is given access to the group.
U.S. Publication 2002/0169654 to Santos for disclosing the offerings of promotions to prospective customers are differentially allocated on the basis of customer segmentation, which is a mapping of the customers to a smaller number of segments that reflect commonalities of purchasing attributes. An optimization engine includes inputs of customer segment information, promotion information, market information, management information, and supply chain information. The various forms of information are utilized to provide promotion strategies on a promotion-by-promotion basis and a segment-by-segment basis. Preferably, the market information includes "null promotion data" for the individual customer segments. The null promotion data relates to conversion probabilities, revenues and costs for those occasions on which there are no promotions offered to the customers.
U.S. Patent 6,922,672 to Hailpern for disclosing a system and method for providing target groups of customers with a plurality of promotions for a plurality of goods. Active customers are tracked for each target group. Active customers can include customers with portable devices, customers with hand-held devices, customers who are viewers of a pay-per-view system and customers who are viewers of a web site. The promotions for each target group are calculated based on the promotional objectives for each target group and the conditions in the operating environment. Selected promotions are sent the active customers for each target group.
U.S. Publication 2007/0112614 to Maga for disclosing a method of increasing average revenue per user and a system architecture for providing analytical tools for implementing the method are provided. The method of increasing revenue relies on executing direct contact marketing campaigns to stimulate revenue growth. A business's current revenue stream and historical revenue trends are analyzed to determine product lines or services that may benefit from revenue stimulation. Past marketing campaigns are assessed to determine their effectiveness. A strategy is selected for increasing revenue in a revenue stream that has been selected for revenue boosting activities. A marketing campaign that has been successful in the past and is consistent with the selected strategy is selected for stimulated revenue growth. Next, the customer base is analyzed to identify characteristics of customers who have responded positively to marketing campaigns in the past and whose revenue increased as a result, in order to identify customers with similar traits that may be exploited in future campaigns. Statistical models are created to determine individual customer's propensity to respond positively to a campaign and propensity to generate increased revenue. Customers are scored according to their propensities, and the scoring results are used to select an optimal mix of customers who are likely to accept a marketing campaign offer, and those who will likely generate the greatest increase in revenue. These customers are contacted during the campaign. A system architecture is provided for receiving, storing and manipulating all of the customer and revenue data needed to perform the analysis required of the inventive method and report the results.
U.S. Publication 2008/0065464 to Klein for disclosing a process for predicting response rates, such as to a marketing campaign. In general, the process involves collecting data concerning past transactions; using past transaction data to identify bins, or groups, of customers exhibiting similar purchase behavior in the past; summarizing (statistically) the average purchase behavior for each bin of customers and compiling the bin statistics for use in campaign planning; assign customers to appropriate bins (previously identified and statistically described) based on their past and most recent purchasing records; using the previously calculated bin statistics to estimate the likely number of purchasers and expected average revenue for each bin of customers; calculating a predicted total revenue by summing expected average revenues for each bin; calculating a predicted response rate; executing the marketing campaign; collecting data for new transactions; comparing the predicted and actual revenue and response rates; and using these comparisons to adjust and improve the methods of prediction for use in future campaigns.
U.S. Patent 7,991,651 to Hanks for disclosing a facility for displaying consumption information about items is described. The facility uses a current consumption rank for each of a number of items and at least one or more previous consumption ranks for each of these items to attribute to at least a portion of the items a score characterizing the magnitude of increase in the consumption rank of the item. The facility then generates a display incorporating at least a portion of the attributed scores in the corresponding items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
September 10, 2022